                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MANUEL L. BURNLEY, JR. et al.,

               Plaintiffs,                                  Judge J.P. Stadtmueller

v.                                                          Case No.: 19-cv-364

VILLAGE OF BROWN DEER, et al.,

            Defendants.
______________________________________________________________________________

     PLAINTIFF’S STATEMENT OF ADDITIONAL FACTS IN OPPOSITION TO
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Plaintiff Manuel L. Burnley, Jr., by and through his attorneys, submits this Statement of

Additional Facts in Opposition to Defendants’ Motion for Summary Judgment.

       1.      Manuel Burnley is an African-American man, he was born and raised in

Milwaukee, Wisconsin, he graduated from North Division High School in 2008, and after high

school he attended ITT Technical Institute for a year. (Elson Dec. Ex. 1 – Manuel Burnley

Declaration ¶ 2)

       2.      On March 14, 2016, Mr. Burnley was 26 years old and was living in Milwaukee.

He had a full time job with a temp agency called Nissan Staffing Continuum. Through Nissan

Staffing, he worked at a factory in the Village of Brown Deer rebuilding car transmissions.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 3)

       3.      On March 14, 2016, Mr. Burnley was 5’7” tall and weighed approximately 360

pounds. He was obese and in very poor physical condition. (Elson Dec. Ex. 1 – Manuel Burnley

Declaration ¶ 3)




         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 1 of 19 Document 49
       4.      Prior to March 14, 2016, Mr. Burnley had never been arrested before. He has no

criminal convictions. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 4)

       5.      During March of 2016, Mr. Burnley’s normal hours at the factory were 7:00 a.m.

to 3:30 p.m. and his friend would usually drive him to and from work. (Elson Dec. Ex. 1 –

Manuel Burnley Declaration ¶ 5)

       6.      On March 14, 2016, Mr. Burnley’s friend drove him to work but told him that she

would not be able to drive him home so he had to take the bus. That day, he worked from 7:00

a.m. to 4:30 p.m., which included one hour of overtime. After he got off work, he walked across

the street to the bus stop to take the bus home. He had not recently taken the bus. (Elson Dec. Ex.

1 – Manuel Burnley Declaration ¶ 6)

       7.      Mr. Burnley boarded the bus and paid $3.00 for his bus fare. He asked the bus

driver for a transfer because he was going to have to transfer to another bus to get home. The bus

driver told Mr. Burnley that they did not give out transfers anymore, so he was going to have to

pay an extra bus fare to get home. He was unaware of this recent change in fare requirements.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 7-9)

       8.      Mr. Burnley and the bus driver argued about the transfer for a short time while he

was standing at the front of the bus because he did not have the money to pay an additional fare

when he transferred to another bus. He walked away and sat down in a seat in the middle of the

bus. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 10-11)

       9.      Mr. Burnley never verbally or physically threatened the bus driver. (Elson Dec.

Ex. 1 – Manuel Burnley Declaration ¶ 12)

       10.     As the bus was moving, Mr. Burnley was talking to his friend on his cell phone

and complaining to her about the bus driver not giving him a transfer. The bus driver overheard



                                                2

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 2 of 19 Document 49
Mr. Burnley’s conversation and continued to tell him what she had said earlier about not being

able to give him a transfer. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 13-14)

       11.     Some time passed and then the bus driver pulled the bus over and honked the horn

to get the attention of Brown Deer police officers Devon Kraemer and Michael Leeman who

were sitting nearby in their squad cars. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 15;

Elson Dec. Ex. 4 – Leeman Dep., p. 41)

       12.     After the bus driver honked the horn, Defendant Kraemer got out of her car and

approached the bus. (Elson Dec. Ex. 6 – Kraemer Trial Test., pp. 37-38)

       13.     Kraemer was armed with a gun loaded with hollow point bullets, a Taser, a baton

and pepper spray. (Elson Dec. Ex. 3 – Kraemer Dep., pp. 77-78, 243)

       14.     Kraemer boarded the bus and spoke with the bus driver about the argument she

had with Mr. Burnley. (Elson Dec. Ex. 2 – Bus Video)

       15.     Kraemer called Mr. Burnley to the front of the bus and Mr. Burnley complied.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 17; Elson Dec. Ex. 2 – Bus Video)

       16.     After discussing the argument with the bus driver and Mr. Burnley, Kraemer

ordered Mr. Burnley off the bus, and threatened Mr. Burnley with a $691 ticket for disorderly

conduct if he refused to get off the bus. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 18-

24; Elson Dec. Ex. 2 – Bus Video)

       17.     Kraemer admits that Mr. Burnley did not flail his arms or say “Fuck you, all” as

he walked to the front of the bus. (Elson Dec. Ex. 6 – Kraemer Trial Test., pp. 168-170)

       18.     Kraemer made no effort to frisk or search Mr. Burnley while they were on the

bus; Kraemer did not notice any bulges on Mr. Burnley’s clothing when she observed him on the




                                                3

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 3 of 19 Document 49
bus; and Kraemer and Leeman never asked Mr. Burnley if he was armed. (Elson Dec. Ex. 3 –

Kraemer Dep., p. 145)

       19.     Kraemer and Leeman intended to arrest Mr. Burnley for disorderly conduct, a

municipal violation, which is a very minor offense. (Elson Dec. Ex. 3 – Kraemer Dep., p. 151;

Elson Dec. Ex. 4 – Leeman Dep., pp. 53-56)

       20.     Mr. Burnley refused to get off the bus unless he received a refund of his bus fare,

because without the refund he would be stranded without a way home. (Elson Dec. Ex. 1 –

Manuel Burnley Declaration ¶ 20, 25; Elson Dec. Ex. 2 – Bus Video)

       21.     Although Mr. Burnley used some profanity, he did not do or say anything

threatening to Kraemer, Leeman or the bus driver. (Elson Dec. Ex. 5 – Leeman Trial Test., pp.

61-62; Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 26; Elson Dec. Ex. 2 – Bus Video)

       22.     Kraemer and Leeman then each grabbed one of Mr. Burnley’s arms and forcibly

pulled and pushed him off the bus. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 27; Elson

Dec. Ex. 2 – Bus Video)

       23.     Leeman was 6’1” tall and weighed 245 pounds. He was a heavyweight wrestler in

high school. He played college and semi pro football. He was a starting linebacker on his college

and semi pro football teams. (Elson Dec. Ex. 4 – Leeman Dep., pp. 8-12, 19-21).

       24.     Kraemer was 5’5” tall and weighed 135 pounds. She was an experienced police

officer who was physically fit and highly conditioned. (Elson Dec. Ex. 3 – Kraemer Dep., p. 157)

       25.     Mr. Burnley did not put up any resistance as Kraemer and Leeman pulled him off

the bus. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 28; Elson Dec. Ex. 2 – Bus Video;

Elson Dec. Ex. 3 – Kraemer Dep., p. 116)




                                                4

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 4 of 19 Document 49
         26.   Mr. Burnley had not made any verbal or physical threats toward Kraemer or

Leeman. Leeman admits that Mr. Burnley had not displayed any type of physical posture that

would have indicated that he was going to attack either Kraemer or Leeman. (Elson Dec. Ex. 1 –

Manuel Burnley Declaration ¶ 26, 28; Elson Dec. Ex. 2 – Bus Video; Elson Dec. Ex. 4 – Leeman

Dep., p. 47-48)

         27.   After they removed Mr. Burnley from the bus, Kraemer and Leeman were each

holding one of Mr. Burnley’s arms as they all stood outside the bus. (Elson Dec. Ex. 1 – Manuel

Burnley Declaration ¶ 29-30; Elson Dec. Ex. 2 – Bus Video)

         28.   Over the next twelve seconds, Kraemer and Leeman were each holding one of

Mr. Burnley’s arms and Mr. Burnley was stepping forward and backward and side to side.

Kraemer and Leeman were attempting to put his hands behind his back to handcuff him but were

unable to do so because of Mr. Burnley’s size and short arms. (Elson Dec. Ex. 4 – Leeman Dep.,

pp. 57-59; Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 30; Elson Dec. Ex. 2 – Bus Video)

         29.   Mr. Burnley was not resisting being handcuffed during these twelve seconds.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 30)

         30.   Leeman yelled at Mr. Burnley and Mr. Burnley said, “You’re not going to

Trayvon Martin me,” referring to the notorious incident in 2012 in which a young black man in

Florida was shot and killed by a neighborhood watch volunteer. Mr. Burnley made this statement

because of the aggressive attitude and actions that these white police officers were displaying

toward him. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 31-32; Elson Dec. Ex. 2 – Bus

Video)




                                                 5

          Case 2:19-cv-00364-JPS Filed 12/02/19 Page 5 of 19 Document 49
         31.   Leeman decided that he was going to take Mr. Burnley to the ground despite the

fact that Mr. Burnley was not resisting. (Elson Dec. Ex. 4 Leeman Dep., pp. 58-59; Elson Dec.

Ex. 1 – Manuel Burnley Declaration ¶ 30, 36)

         32.   Leeman then tripped and tackled Mr. Burnley and knocked him to the ground

onto his left side. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 33; Elson Dec. Ex. 2 – Bus

Video)

         33.   As Mr. Burnley was falling to the ground he may have put his hand into the

pocket of his hoodie sweatshirt to protect his cell phone from getting broken but he has no

specific memory of doing so. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 34)

         34.   Kraemer knew that Mr. Burnley had a cellphone and that he had put it in his

hoodie pocket. (Elson Dec. Ex. 6 – Kraemer Trial Test., p. 166)

         35.   In forcibly tripping and tackling Mr. Burnley and causing him to fall to the

ground, Leeman also caused Kraemer to fall to the ground. (Elson Dec. Ex. 2 – Bus Video)

         36.   After Mr. Burnley landed on the ground, Kraemer immediately kneed him in his

stomach four to five times. (Elson Dec. Ex. 2 – Bus Video; Elson Dec. Ex. 3 – Kraemer Dep.,

pp. 168-70)

         37.   Kraemer was looking directly at Mr. Burnley’s torso as she was knee striking

him. She did not see any weapon or any object in his waist area by his abdomen. (Elson Dec. Ex.

3 – Kraemer Dep., pp. 168-70)

         38.   Up to this point Mr. Burnley had not hit, kicked, pushed or pulled Kraemer or

Leeman, or made any other physically aggressive movement toward either of them, nor had he

verbally threatened either of them in any way. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶




                                                6

          Case 2:19-cv-00364-JPS Filed 12/02/19 Page 6 of 19 Document 49
36; Elson Dec. Ex. 4 – Leeman Dep., pp. 61-64; Elson Dec. Ex. 5 – Leeman Trial Test., pp. 61-

62; Elson Dec. Ex. 2 – Bus Video)

       39.    For the next ten seconds, Mr. Burnley was laying on his back with his legs in a

“V” shape while Kraemer and Leeman were both kneeling over him. (Elson Dec. Ex. 1 – Manuel

Burnley Declaration ¶ 37; Elson Dec. Ex. 2 – Bus Video)

       40.    During this time period, Mr. Burnley’s stomach and waist are were in full view of

the officers. (Elson Dec. Ex. 2 – Bus Video)

       41.    During this time period, Mr. Burnley was not moving any part of his body

including his arms and legs. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 37; Elson Dec.

Ex. 2 – Bus Video)

       42.     During this time period, Mr. Burnley’s hands were not in his pockets. Kraemer

and Leeman were holding his arms which were in front of his body. (Elson Dec. Ex. 1 – Manuel

Burnley Declaration ¶ 38; Elson Dec. Ex. 2 – Bus Video)

       43.    During this time period, Mr. Burnley did not hit, kick, push or pull Kraemer or

Leeman, or make any other physically aggressive movement toward either of them, nor did he

verbally threaten either of them in any way. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶

37; Elson Dec. Ex. 2 – Bus Video)

       44.    Officer Leeman then grabbed Mr. Burnley’s left pants leg with his left hand and

flipped him over onto his stomach so that he could get him handcuffed behind his back. (Elson

Dec. Ex. 2 – Bus Video; Elson Dec. Ex. 5 – Leeman Trial Test., pp. 69-70; Elson Dec. Ex. 1 –

Manuel Burnley Declaration ¶ 39; Elson Dec. Ex. 4 – Leeman Dep., p. 83)

       45.    After Leeman flipped Mr. Burnley onto his stomach, Kraemer was on his left side

and Leeman was on his right side. Then Leeman moved clockwise around Mr. Burnley’s body in



                                               7

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 7 of 19 Document 49
order to position himself to handcuff Mr. Burnley behind his back. (Elson Dec. Ex. 3 – Kraemer

Dep., p. 186; Elson Dec. Ex. 5 – Leeman Trial Test., p. 121)

       46.     Five to six seconds later, Defendant Kraemer shot Mr. Burnley in the back. (Elson

Dec. Ex. 2 – Bus Video; Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 41)

       47.     During these five to six seconds between the time that Mr. Burnley was flipped

over onto his stomach and the moment that he was shot, he was lying face down on the ground.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 42; Elson Dec. Ex. 3 – Kraemer Dep., p. 186)

       48.     During this time period, Mr. Burnley did not hit, kick, push or pull Kraemer or

Leeman, or make any other physically aggressive movement toward either of them, nor did he

verbally threaten either of them in any way. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶

43)

       49.     During these five to six seconds, Kraemer made the decision to shoot, pulled her

weapon from her holster, placed it on Mr. Burnley’s back, then pulled the gun back to free up the

firing mechanism, then fired a hollow point bullet directly into Mr. Burnley’s back. (Elson Dec.

Ex. 3 – Kraemer Dep., p. 243; Elson Dec. Ex. 6 – Kraemer Trial Test., pp. 96-97)

       50.     During this time period, Mr. Burnley did not pull either one of his arms away

from Defendant Kraemer; he did not reach either one of his arms underneath his body; he did not

reach toward his waistband with either one of his arms; and he did not make any threatening

movements with either one of his arms. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 44)

       51.     Leeman never saw Mr. Burnley reach for his waistband or put either one of his

arms underneath his body during this time period. (Elson Dec. Ex. 4 – Leeman Dep., pp. 87-88)




                                                8

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 8 of 19 Document 49
       52.     Leeman was armed with a gun, a Taser, pepper spray and a collapsible baton, but

he did not see any reason to use any of these weapons during this time period. (Elson Dec. Ex. 4

– Leeman Dep., pp. 88-89)

       53.     Kraemer claims that during this time period Leeman was not actively defending

himself and appeared to be lifeless but she has no articulable basis for these conclusions because

she claims that she could not see Leeman at all. (Elson Dec. Ex. 3 – Kraemer Dep., pp. 208-211)

       54.     Kraemer did not give any warning that she was going to shoot Mr. Burnley.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 46; Elson Dec. Ex. 3 – Kraemer Dep., p. 195-

196)

       55.     Kraemer made a conscious decision not to use her Taser and to instead shoot

Burnley with her gun. (Elson Dec. Ex. 3 – Kraemer Dep., p. 213)

       56.     Kraemer never saw Mr. Burnley with a weapon during the entire 15 minutes that

she observed him and was in close contact with him. (Elson Dec. Ex. 3 – Kraemer Dep., p. 196-

197)

       57.     Immediately prior to being shot Mr. Burnley heard one of the officers say either

“we are going to have to Taser him” or he heard the word “Taser.” Mr. Burnley tensed up his

body when he heard this to prepare to get tased and then he was shot. (Elson Dec. Ex. 1 –

Manuel Burnley Declaration ¶ 45)

       58.     After he was shot, Mr. Burnley asked what happened and he heard Officer

Leeman say “we got the nigger” or call him a “nigger.” Mr. Burnley lost consciousness a few

seconds later. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 47)




                                                9

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 9 of 19 Document 49
       59.     Directly after Kraemer shot Mr. Burnley, she reacted by thinking, “What did I just

do?” (Elson Dec. Ex. 3 – Kraemer Dep., p. 244; Elson Dec. Ex. 9, Kraemer Occupational

Debrief Assessment)

       60.     Kraemer and Leeman handcuffed Mr. Burnley’s hands behind his back, using two

sets of handcuffs because Kraemer knew that two sets of handcuffs were required to bring Mr.

Burnley’s hands behind his back due to his large size. (Elson Dec. Ex. 6 – Kraemer Trial Test., p.

120)

       61.     Kraemer never told Leeman or anyone else at the scene of the shooting that she

believed Mr. Burnley had a gun. (Elson Dec. Ex. 6 – Kraemer Trial Test., pp. 69-70)

       62.     Neither Kraemer, Leeman nor any other officer searched Mr. Burnley for a

weapon after Kraemer shot him, nor did either Kraemer or Leeman search or frisk Mr. Burnley at

any prior time during their encounter with him. (Elson Dec. Ex. 3 – Kraemer Dep., pp. 145, 217,

225; Elson Dec. Ex. 5 – Leeman Trial Test., p. 43)

       63.     From the time that Kraemer and Leeman pulled Mr. Burnley off the bus to the

time that Kraemer shot Mr. Burnley, Kraemer and Leeman were within close proximity of each

other, at most within a couple feet of each other. (Elson Dec. Ex. 2 – Bus Video)

       64.     Mr. Burnley was taken by ambulance to the emergency department at Froedtert

Hospital. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 49)

       65.     Brown Deer police lieutenant Daniel Krohn responded to the scene of the

shooting. After he arrived he encountered Kraemer. Lieutenant Krohn asked Kraemer, as a safety

measure, if Mr. Burnley was the only person involved in the shooting and Kraemer told him that

he was. Kraemer then made a comment to Lieutenant Krohn about Mr. Burnley being so big.




                                               10

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 10 of 19 Document 49
The comment about Mr. Burnley being so big was not in response to any questions by Lieutenant

Krohn. (Elson Dec. Ex. 7 – Krohn Trial Test., pp. 107-118)

       66.     Kraemer did not say anything else to Lieutenant Krohn about the incident other

than the comment about Mr. Burnley’s size. She did not say anything to Krohn about Mr.

Burnley reaching for his waistband or her being concerned that Leeman’s life was in danger.

(Elson Dec. Ex. 7 – Krohn Trial Test., pp. 116-118)

       67.     Lieutenant Krohn assigned Brown Deer police sergeant Michael Carver to serve

as Kraemer’s “support partner” and Captain Robert Halverson assigned him to take a “public

safety statement” from her. (Elson Dec. Ex. 8 – Carver Dep., pp. 16-19, 26-27)

       68.     When there is an officer involved shooting, the role of a support partner is to

address the needs of the officer who fired their weapon, including accompanying them to the

hospital and making sure they have whatever they need. A public safety statement is taken from

the officer who fired their weapon to ensure that there are no other suspects that could be

dangerous to the public that the police need to be concerned about, that there are no weapons that

could be dangerous to the public that the police need to be concerned about, and that all of the

evidence would be located. (Elson Dec. Ex. 8 – Carver Dep., pp. 16-19, 26-27)

       69.     Sergeant Carver located Defendant Kraemer in an ambulance. Kraemer was

crying and visibly shaken. When Carver attempted to speak with Kraemer she said, “Carver, he

was a big motherfucker.” She repeated this to Carver multiple times and this was the only thing

she said about the incident as they were sitting in the ambulance prior to leaving for the hospital.

(Elson Dec. Ex. 8 – Carver Dep., pp. 27-28)

       70.     As the ambulance drove from the scene to the hospital, Kraemer was still crying

and very upset. She again told Carver that Mr. Burnley was “a big motherfucker” and she also



                                                 11

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 11 of 19 Document 49
said that Mr. Burnley said, “Don’t Trayvon Martin me.” These two things – that Mr. Burnley

was a big motherfucker and that he said don’t Trayvon Martin me – were the only things that

Kraemer said to Carver about the incident up to that point. (Elson Dec. Ex. 8 – Carver Dep., pp.

28-32)

         71.   While still in the ambulance on the way to the hospital, Carver asked Kraemer for

a public safety statement. Kraemer became very upset and extremely emotional and just kept

telling Carver how big Mr. Burnley was and that “it wasn’t worth it.” (Elson Dec. Ex. 8 – Carver

Dep., pp. 29-30)

         72.   From the time that Sergeant Carver encountered Kraemer in the ambulance to the

point where they arrived at the hospital, Kraemer did not say anything to Carver about the

incident other than the comments about Mr. Burnley’s size and what he said about Trayvon

Martin. Kraemer did not say anything to Carver during this time period about Mr. Burnley

reaching for his waistband or her being concerned that Leeman’s life was in danger. (Elson Dec.

Ex. 8 – Carver Dep., pp. 27-32)

         73.   After the ambulance arrived at the hospital and Kraemer was placed in a hospital

room, she agreed to give a public safety statement to Sergeant Carver. Sergeant Carver never

wrote a police report of the statement he took from Kraemer because his superior officer, Captain

Robert Halverson, instructed him and other officers that they were not to write any reports

regarding the shooting. (Elson Dec. Ex. 8 – Carver Dep., pp. 32, 55)

         74.   Mr. Burnley remained hospitalized at Froedtert for the next 12 days. The bullet

had gone through his back and punctured his left lung. He underwent two surgeries to repair the

damage to his chest and lung. The shooting has caused him long term physical and mental pain




                                               12

          Case 2:19-cv-00364-JPS Filed 12/02/19 Page 12 of 19 Document 49
and suffering and permanent damage to his lungs, back and chest. (Elson Dec. Ex. 1 – Manuel

Burnley Declaration ¶ 49-50)

        75.    On March 16, 2016, two days after the shooting, Milwaukee police detectives and

investigators from the Milwaukee County District Attorney’s Office interviewed Mr. Burnley in

his hospital room. He had been given pain medication several hours earlier and when they

arrived he was sleeping. The Milwaukee police detectives woke him up, introduced themselves,

and began to interview him about the shooting. One of the detectives told him that he was under

arrest for battery to a police officer, he read Mr. Burnley his rights, Mr. Burnley told him he had

never been in this situation before and he wasn’t sure if he should have a lawyer or not, but he

ultimately agreed to answer his questions. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 51-

52)

        76.    During the interview, Mr. Burnley repeatedly told the detective that he was not

resisting, grabbing or fighting with the officers, and that he did not do anything to justify getting

shot.

        77.    As the detective repeatedly went over the incident with Mr. Burnley, he asked Mr.

Burnley to discuss certain things, including whether he might have put his hand in his hoodie

pocket at some point, whether the officers might have thought Mr. Burnley was resisting arrest,

whether the officers could have been scared of him, and whether his demeanor might have

justified the officers to Taser him. Mr. Burnley responded that he could have put his right hand

in his hoodie pocket when he was being taken down to the ground in order to protect his phone

from hitting the concrete, but he did not have a clear memory of doing so. He agreed that the

officers might have mistakenly thought he was not cooperating because they could not get his

hands behind his back because of his size and his small arms. He also agreed that the officers’



                                                 13

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 13 of 19 Document 49
mistaken belief that he was not cooperating could have been because it was hard for the officers

to take him down at first and the way he fell to the ground could have justified their tasering him.

(Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 53-57)

       78.     During the interview with the police detectives, Mr. Burnley also stated that

Kraemer might have shot him because she thought he was reaching for something, referring to

the possibility that he could have put his hand in his hoodie pocket to protect his phone as he was

falling to the ground. But Mr. Burnley realizes now, after watching the video, that he was wrong

in reaching that conclusion because he was lying on the ground for more than 20 seconds before

Kraemer shot him, neither of his hands were in his pockets at any time during these 20 seconds,

and having his hand in his hoodie pocket would have been before he hit the ground. (Elson Dec.

Ex. 1 – Manuel Burnley Declaration ¶¶58-59)

       79.     When interviewed, Mr. Burnley, as a layperson and not represented by counsel,

had no knowledge of what the law or Brown Deer police regulations required with regard to

when a police officer is permitted to tackle, knee strike, Taser, or shoot an unarmed citizen who

was not resisting arrest. Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶ 60)

       80.     Mr. Burnley was released from the hospital with fractured rib fragments and with

the bullet fired by Kraemer still in his body. (Elson Dec. Ex. 1 – Manuel Burnley Declaration ¶

61)

       81.     Following the shooting, Brown Deer Police Chief Michael Kass referred Kraemer

to a psychologist for an occupational debrief assessment to determine whether she was fit to

return to duty. (Elson Dec. Ex. 10 – Kass Dep., pp. 100-101)

       82.     On April 4, 2016, Kraemer was interviewed by the psychologist and described the

incident with Mr. Burnley as follows:



                                                14

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 14 of 19 Document 49
Ms. Kraemer reported that Officer Leeman notified dispatch that they were going to
attend to the situation on the bus. Ms. Kraemer said that she went to the bus and inquired
of the bus driver regarding the nature of the situation. As she did so, the bus driver told
her that there was an unruly passenger on board who was complaining because he was
unable to make a transfer from the bus on which he was riding to another bus.

Ms. Kraemer reported that she remembered that the bus was filled with passengers. The
bus rider in question was observed to be a very large man who was physically unkempt,
foul smelling and unruly.

Ms. Kraemer, in her efforts to remove the unruly bus rider from the bus, told us that she
very directly told the unruly bus rider that he had literally two choices from which to
choose: (1) he could get off the bus of his own volition or (2) he would be ticketed for
disorderly conduct.

Ms. Kraemer told us that at this point, as the unruly passenger listened to Ms. Kraemer,
he occupied a space near the pay station at the front of the bus. He appeared to dismiss
Ms. Kraemer’s directive message. She said that he appeared to reach for his cell phone to
initiate a message. At the same time, she said that she was able to escort the individual
off the bus. She said that as soon as he exited the bus and hit the ground, the individual
began resisting, scuffling, and arguing.

As the individual began to struggle, Ms. Kraemer said that Officer Leeman tackled the
individual, taking him to the ground. While the individual was on the ground, Ms.
Kraemer said that she tried to subdue the individual by delivering knee strikes. The knee
strikes, however, were ineffective.

At this point, the struggle evolved into a situation where both Ms. Kraemer, Officer
Leeman, and the individual, were rolling and scuffling on the ground. At some point in
the scuffle, Ms. Kraemer found herself behind the subject. She saw that she had no
control over the subject on her own. Officer Leeman was on the ground and struggling to
maintain contact with the unruly individual. At this time, she said that she thought to
herself, “I have to do something.”

Ms. Kraemer said that at that moment, she drew her duty weapon and fired at the unruly
individual, striking him in the upper portion of his back and subsequently leaving him
incapacitated and limp. She remembered that the individual was on top of Officer
Leeman and initially shouted, “You shot me.”

As the unruly individual reacted to his wounding, Ms. Kraemer and Officer Leeman
handcuffed him. At this time, Ms. Kraemer said that she vividly recalled looking at
Officer Leeman and offering him a facial expression without speaking to him that relayed
the message, “What did I just do?”

Ms. Kraemer recalled that at this time Officer Leeman was very calm and collected. He
told her, “It’s okay. Relax.” After about ten minutes, Ms. Kraemer said that she began to

                                         15

 Case 2:19-cv-00364-JPS Filed 12/02/19 Page 15 of 19 Document 49
        calm down. Shortly thereafter, ambulances arrived on the scene. The first ambulance
        transported the unruly individual who had been shot to Froedtert. The second ambulance
        transported Ms. Kraemer to St. Mary’s Hospital in Ozaukee County. A third ambulance,
        as she later learned, transported Officer Leeman to St. Mary’s in Ozaukee County.

        As she was transported to the hospital, Ms. Kraemer remembered that Sgt. Carver of the
        Village of Brown Deer Police Department was riding in the ambulance. He asked her to
        tell him what happened. Without thinking about the legal or procedural ramifications of
        speaking [to] Sgt. Carver, she told us that she proceeded to offer as statement to him.

(Elson Dec. Ex. 9 – Kraemer Occupational Debrief Assessment)

        83.    Kraemer assumed that the interview was confidential and that it would not be

shared with anyone except her police department. (Elson Dec. Ex. 3 – Kraemer Dep. pp. 229-

232).

        84.    Kraemer did not say anything to the psychologist about Mr. Burnley reaching for

his waistband or her being concerned that Leeman’s life was in danger, and also confided that

directly after shooting Mr. Burnley she thought and attempted to non-verbally communicate to

Leeman “what did I just do?” (Elson Dec. Ex. 9– Kraemer Occupational Debrief Assessment;

Elson Dec. Ex. 3 – Kraemer Dep., p. 250)

        85.    Chief Kass has admitted that nothing in the description of the incident given by

Defendant Kraemer to the psychologist would justify the use of deadly force. (Elson Dec. Ex. 10

– Kass Dep., pp. 114-115)

        86.    Despite the Brown Deer Police Department’s policy that requires officers to file a

Defensive Action Report as soon as possible following an incident in which force is used,

Kraemer and Leeman did not file their Defensive Action Reports until several months after the

shooting and after she had spoken to Leeman and other officers on numerous occasions. (Elson

Dec. Ex. 3 – Kraemer Dep., pp. 124-125, 235-238; Elson Dec. Ex. 4 – Leeman Dep., pp. 116-

117; Elson Dec. Ex. 8 – Carver Dep., pp. 60-61)



                                               16

         Case 2:19-cv-00364-JPS Filed 12/02/19 Page 16 of 19 Document 49
       87.     Kraemer admits that the description she gave in her reports and in her testimony

of the loudness and aggressiveness of Burnley’s behavior on the bus is contradicted by the video

of the incident. (Elson Dec. Ex. 3 – Kraemer Dep. p. 115)

       88.     On October 21, 2016, the Milwaukee County District Attorney’s Office filed a

criminal complaint against Kraemer, charging her with one count of felony aggravated battery,

use of a dangerous weapon, related to the shooting of Mr. Burnley. (Elson Dec. Ex. 11 –

Criminal Complaint)

       89.     The Brown Deer Police Department never provided a copy of Kraemer’s

statement to the psychologist to the Milwaukee Police Department or to the Milwaukee County

District Attorney. (Elson Dec. Ex. 10 – Kass Dep., pp. 130-132)

       90.     On February 19, 2018, Mr. Burnley testified at Kraemer’s aggravated battery

criminal trial. Kraemer’s defense lawyer questioned Mr. Bunrley about certain things he told the

police detectives when they interviewed him at the hospital, including his statements about

having his hand in his hoodie pocket at one point and his statement about what may “possibly”

have caused Kraemer to wrongfully shoot him. Mr. Burnley tried to explain to the jury that if he

did put his hand in his hoodie pocket, it was at the point that the officers took him to the ground

and in order to protect his phone from being broken, and he tried to explain that neither of his

hands were in his pockets after the officers took him to the ground. (Elson Dec. Ex. 1 – Manuel

Burnley Declaration ¶ 63-64)

       91.     On February 20, 2018, after the the State rested its case, Kraemer’s defense

lawyers moved for a directed verdict, which the court denied. (Elson Dec. Ex. 12 – State v.

Devon Kraemer 2016CF5003 Docket Report)




                                                 17

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 17 of 19 Document 49
       92.     On February 28, 2018, the judge presiding over Kraemer’s criminal trial declared

a mistrial because the jury was unable to reach a verdict. (Elson Dec. Ex. 12 – State v. Devon

Kraemer 2016CF5003 Docket Report)

       93.     The Brown Deer Police Department never conducted an internal investigation to

determine whether Kraemer had violated any departmental rules. (Elson Dec. Ex. 3 – Kraemer

Dep., p. 12)

       94.     On July 6, 2018, Kraemer applied for duty disability retirement, claiming that she

suffered from PTSD as a result of shooting Mr. Burnley, which prevented her from being able to

perform her job as a police officer. (Elson Dec. Ex. 3 – Kramer Dep., pp. 23-24, 87-88)

       95.     In her application for duty disability Kraemer did not mention anything about

fearing for her life during the incident with Mr. Burnley. (Elson Dec. Ex. 3 – Kraemer Dep., pp.

261-265)

       96.     Chief Kass and the Brown Deer Police Department actively supported Kraemer’s

efforts to obtain duty disability retirement. (Elson Dec. Ex. 10 – Kass Dep., pp. 141, 184-185)

       97.     Kraemer’s application for duty disability retirement was approved, affording her a

benefit of approximately $4,800 per month tax free until her death, which is higher than her

salary when she left the department. (Elson Dec. Ex. 3 – Kraemer Dep., pp. 23-25, 87-88)

       98.     The 2007 DAAT training guide repeatedly and highly selectively cited by

Defendant Kraemer in fact specifically informed her of the restrictions imposed by the U.S.

Supreme Court in the Garner and Graham cases and by Wisconsin law on the use of deadly

force and specifically informed her that her use of deadly force against Mr. Burnley without

warning and before utilizing other non-deadly tactics such disengagement, or employing her

baton, her Taser, or her pepper spray, was unjustified under the U.S. Constitution and Wisconsin



                                                18

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 18 of 19 Document 49
law. (Elson Dec. Ex. 13 – 2007 DAAT Guidelines, pp. 46-50 (Taser), 63-67 (baton), 67-68

(deadly force)).



Dated: December 2, 2019                    Respectfully submitted,

                                           /s/ Ben H. Elson
                                           One of Plaintiff’s Attorneys

Ben H. Elson, G. Flint Taylor              Jonathan Safran, Jerome A. Konkel, Jeffrey Patza
PEOPLE’S LAW OFFICE                        SAMSTER, KONKEL & SAFRAN, S.C.
1180 N. Milwaukee Ave.                     1110 North Old World Third Street
Chicago, IL 60642                          Suite 405
(773) 235-0070                             Milwaukee, WI 53203
ben.elson79@gmail.com                      (414) 224-0400
flint.taylor10@gmail.com                   jsafran@skslawyers.com
                                           jkonkel@skslawyers.com
                                           jpatza@skslawyers.com




                                             19

        Case 2:19-cv-00364-JPS Filed 12/02/19 Page 19 of 19 Document 49
